Order, Supreme Court, New York County (Diane A. Lebedeff, J.), entered on or about January 27, 2004, which granted the petition to the limited extent set forth in the court’s prior interim orders, directing respondent to produce redacted audiotapes, unanimously affirmed, without costs.
There is a statutory exemption (Public Officers Law § 87 [2] [f]) for requests to produce record evidence that might compromise the safety of certain witnesses or law enforcement personnel, especially where the requester has demonstrated a propensity for violence and revenge (Matter of Howard v Malone, 247 AD2d 665 [1998]). The court fashioned a reasonable compromise by providing petitioner with redacted audiotape versions of the existing videotapes, consistent with both respondent’s safety concerns and petitioner’s ostensible need for audio comparison with written statements given to the police. The redaction further served legitimate safety concerns by removing witness identification from the tapes (Matter of Allen v Strojnowski, 129 AD2d 700 [1987], appeal dismissed and lv denied 70 NY2d 871 [1987]).
In his Freedom of Information Law (FOIL) application, petitioner never requested transcripts of the videotapes. The IAS court was thus under no obligation to consider that request, and it will not be entertained on appeal.
We have examined petitioner’s remaining contentions and find them without merit. Concur—Nardelli, J.P., Saxe, Ellerin, Gonzalez and Catterson, JJ.